DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (DE 2414133 A1) in view of Nakahara et al. (US Pub. No. 2014/0234043 A1).
(Claim 6) Haas discloses a chip evacuator tool (1, 2; Figs. 1, 2) including a circular body (1).  A first hook member (2) extends from the circular body.  The first hook member includes a first arcuate surface and a second arcuate surface that converge at a first tip (Figs. 1, 2).  The first hook member is capable of grabbing and pulling chips away from a machined part to remove chips therefrom (Figs. 1, 2).  Haas does not explicitly disclose the machine tool being as a CNC 
Nakahara et al. (“Naka”) discloses a machine tool assembly (Figs. 1-6) having a translatable spindle (13).  The machine tool assembly is a computer numerical control system (¶ 0056; B).  The machine tool has a rotating table (2) capable of rotating in a first direction either R1 or R2).  The machined part (1) is attached to and rotates with the rotating table (Fig. 1).  The machine tool (10) and spindle (13) are positioned adjacent to the rotating table (2).  The spindle (13) is capable of rotating about a central axis of the spindle in the first direction (either S1 or S2).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the machine tool assembly disclosed in Haas with a computer-controlled system having a spindle and rotating table as disclosed in Noll in order to increase the productivity and accuracy of manufacturing processes as well as increase flexibility of the machining tool.
(Claim 8) The chip evacuator tool includes a second hook member (Haas 2 shown in a plurality in Figs. 1, 2) extending from the circular body, and wherein the second hook member includes a third arcuate surface and a fourth arcuate surface that converge at a second tip (Haas Figs. 1, 2).
(Claim 9) The first hook member is positioned 180 degrees from the second hook member about an axis extending through a center of the circular body (Haas Figs. 1, 2).  The first arcuate surface of the first hook member faces in a first direction, the third arcuate surface of the second hook member faces in a second direction, and the first direction is opposite the second direction (Haas Figs. 1, 2).
(Claim 10) The circular body includes a flat surface capable of abutting a spindle or an adapter of a machine tool assembly (Haas Figs. 1, 2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haas (DE 2414133 A1) in view of Nakahara et al. (US Pub. No. 2014/0234043 A1) further in view of Arai et al. (US Patent No. 5,090,849).
Haas discloses that the circular body is attached to the spindle (Translation), but the reference does not explicitly disclose the circular body being separate from the rotational drive shaft (3) such that the circular body also includes two apertures extending through the circular body for connecting the circular body to the rotational drive shaft.  
Arai et al. (“Arai”) discloses a chip evacuator tool (Figs. 24, 27) including a circular body (241) having includes two apertures (Fig. 24 apertures 241a) extending through the circular body.  Each aperture includes a counter bore extending partially through the circular body (Fig. 24).  The chip evacuation tool is attached to a translatable spindle (223 for face milling see KSR, 550 U.S. at 418 (reciting several exemplary rationales for supporting an obviousness rationale, including: applying a known technique to a known device ready for improvement to yield predictable results); see also In re Dulberg, 289 F.2d at 523 (holding that "if it were considered desirable for any reason to make the device separable, then it would be obvious for that purpose.").
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-10 are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN RUFO/Primary Examiner, Art Unit 3722